DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 25, 2021 and October 13, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 14, 16, 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He (U.S. Publication No. 2012/0323962 A1, hereinafter referred to as “He”).
Regarding claim 1, He discloses a computer-implemented method for maintaining a dataset with approximate constraints, comprising: (method)(e.g., paragraph [0031])
determining, for a dataset, a constraint collection of tuples that satisfy a constraint and an exception collection of tuples that are an exception to the constraint; (groups are identified that meet the condition, the system also identifies groups that are the exception to the condition.)(e.g., paragraphs [0031] and [0068])
constructing, for the dataset, a sharded bitmap of bits, (a bitmap vector is selected from a bitmap index of a table. Sharded bitmap of bits is constructed.)(e.g., paragraphs [0031] and [0058]) wherein each bit in the sharded bitmap indicates whether a tuple in the dataset is in the exception collection of tuples, (A CONTAINED BY operation is evaluated by performing a logical OR across each of the bits for a tuple in the bitmap vector 702. This provides for the identification of the non-qualifying groups, which is the exception collection of tuples.)(e.g., paragraph [0068]) wherein the sharded bitmap includes, for each shard of multiple shards, (A set predicate query is solved, which includes selecting a bitmap vector from a bitmap index of a table.)(e.g., paragraphs [0031] and [0058]) a bitmap of bits and a starting bit location index within the sharded bitmap of bits for the shard; and (A starting index will have a corresponding starting bit map location.)(e.g., paragraph [0059])
processing a query on the dataset including processing the constraint collection of tuples and the exception collection of tuples based on the sharded bitmap. (a method solves the set predicate query from a bitmap index or a table by collecting the group identifications of tuples in a group and the qualifying groups are found by iterating through the vector. By identifying groups that meets the condition, the system also identifies groups that are the exception to the condition)(e.g., paragraphs [0031], [0066] and [0068]).
Regarding claim 12, He discloses the computer-implemented method of claim 1. He further discloses wherein processing the query includes determining, based on the sharded bitmap, whether tuples in the dataset are in the constraint collection of tuples or the exception collection of tuples. (predicate query is solved from a bitmap index or table by collecting the group identifications of tuples in a group finding the qualifying groups by iterating through the vector. By identifying groups that meet the condition, the system also identifies groups that are the exception to the condition.)(e.g., paragraphs [0031], [0066] and [0068]). 

Regarding claim 14, He discloses the computer-implemented method of claim 12. He further discloses wherein determining whether tuples in the dataset is in the constraint collection of tuples or the exception collection of tuples includes determining which bits in the sharded bitmap correspond to which tuples in the dataset based on the starting bit location index for each shard in the sharded bitmap. (predicate query is solved by collecting identifications of tuples in a group and finding the qualifying groups by iterating through the vector. )(e.g., paragraphs [0031], [0059], [0066], [0068] and [0070]).

Regarding claim 16, He discloses the computer-implemented method of claim 12. He further discloses wherein the query includes a distinct operator, and wherein processing the query includes, for the distinct operator: (SQL set operations are used with join and GROUP BY. Various set operations perform functions to the tuples.)(e.g., paragraphs [0037]) executing an aggregation operator on the exception collection of tuples and not on the constraint collection of tuples; and (the set predicate query is solved by iterating through entries in the group table to perform aggregating operations on specified attributes of qualifying groups. The specified attributes may be exceptions to the conditions.)(e.g., paragraphs [0031] and [0041])
executing a union operator on the aggregated exception collection of tuples and the constraint collection of tuples. (SQL includes join and GROUP BY. Dynamic grouping of tuples could be the union of an aggregated collection and the constraint collection.)(e.g., paragraphs [0037] and [0056]).

Regarding claim 20, He discloses a system for database operation, comprising: a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to: (e.g., paragraph [0028])
determine, for a dataset, a constraint collection of tuples that satisfy a constraint and an exception collection of tuples that are an exception to the constraint; (groups are identified that meet the condition, the system also identifies groups that are the exception to the condition.)(e.g., paragraphs [0031] and [0068])
construct, for the dataset, a sharded bitmap of bits, (a bitmap vector is selected from a bitmap index of a table. Sharded bitmap of bits is constructed.)(e.g., paragraphs [0031] and [0058]) wherein each bit in the sharded bitmap indicates whether a tuple in the dataset is in the exception collection of tuples, (A CONTAINED BY operation is evaluated by performing a logical OR across each of the bits for a tuple in the bitmap vector 702. This provides for the identification of the non-qualifying groups, which is the exception collection of tuples.)(e.g., paragraph [0068]) wherein the sharded bitmap includes, for each shard of multiple shards, (A set predicate query is solved, which includes selecting a bitmap vector from a bitmap index of a table.)(e.g., paragraphs [0031] and [0058]) a bitmap of bits and a starting bit location index within the sharded bitmap of bits for the shard; and (A starting index will have a corresponding starting bit map location.)(e.g., paragraph [0059])
process a query on the dataset including processing the constraint collection of tuples and the exception collection of tuples based on the sharded bitmap. (a method solves the set predicate query from a bitmap index or a table by collecting the group identifications of tuples in a group and the qualifying groups are found by iterating through the vector. By identifying groups that meets the condition, the system also identifies groups that are the exception to the condition)(e.g., paragraphs [0031], [0066] and [0068]).

Regarding claim 22, He discloses a computer-readable medium comprising code executable by one or more processors for database operation, the code comprising code for: (e.g., paragraphs [0028]-[0029])
determining, for a dataset, a constraint collection of tuples that satisfy a constraint and an exception collection of tuples that are an exception to the constraint; (groups are identified that meet the condition, the system also identifies groups that are the exception to the condition.)(e.g., paragraphs [0031] and [0068])
constructing, for the dataset, a sharded bitmap of bits, (a bitmap vector is selected from a bitmap index of a table. Sharded bitmap of bits is constructed.)(e.g., paragraphs [0031] and [0058]) wherein each bit in the sharded bitmap indicates whether a tuple in the dataset is in the exception collection of tuples, (A CONTAINED BY operation is evaluated by performing a logical OR across each of the bits for a tuple in the bitmap vector 702. This provides for the identification of the non-qualifying groups, which is the exception collection of tuples.)(e.g., paragraph [0068]) wherein the sharded bitmap includes, for each shard of multiple shards, (A set predicate query is solved, which includes selecting a bitmap vector from a bitmap index of a table.)(e.g., paragraphs [0031] and [0058]) a bitmap of bits and a starting bit location index within the sharded bitmap of bits for the shard; and (A starting index will have a corresponding starting bit map location.)(e.g., paragraph [0059])
processing a query on the dataset including processing the constraint collection of tuples and the exception collection of tuples based on the sharded bitmap. (a method solves the set predicate query from a bitmap index or a table by collecting the group identifications of tuples in a group and the qualifying groups are found by iterating through the vector. By identifying groups that meets the condition, the system also identifies groups that are the exception to the condition)(e.g., paragraphs [0031], [0066] and [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 5, 6, 13, 15, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lin et al. (U.S. Publication No. 2008/0172429 A1, hereinafter referred to as “Lin”). 
Regarding claim 2, He discloses the computer-implemented method of claim 1. He further discloses further comprising, where the one or more tuples are in the exception collection of tuples, (finding groups that meet the condition, also identifies groups that are in the exception to the condition)(e.g., paragraphs [0031] and [0068]) the sharded bitmap that indicates bits for the one or more tuples. (bitmap index on an attribute, there exists a bitmap, a vector of buts, for each unique attribute value.)(e.g., paragraph [0055]).
However, He does not appear to specifically disclose wherein the query corresponds to updating one or more tuples of the dataset, and updating one or more bits of the sharded bitmap
On the other hand, Lin, which relates to a distributed database system providing data and space management methodology (title), does disclose wherein the query corresponds to updating one or more tuples of the dataset, (SQL commands may specify a query, along with the clients may issue commands to update existing records in the tables. SQL statements are processed to perform updates on the dataset.)(e.g., paragraphs [0092]-[0093]) updating one or more bits of the sharded bitmap. (bits that are allocated and deallocated are the updated bits.)(e.g., paragraphs [00331] and [0359]).
He discloses the features, except for the query corresponding to the updating of one or more types of the dataset. On the other hand, Lin provides that it is known to perform database updates through queries. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the updates of tuples and bitmap as disclosed in Lin to the system of He to provide the ability to update the system as specified by the tenant application.

Regarding claim 5, He in view of Lin discloses the computer-implemented method of claim 2. He in view of Lin further discloses wherein the query includes an insert operator to insert a new tuple into the dataset, wherein processing the query includes, for the insert operator, inserting the new tuple into the dataset, and wherein updating the one or more bits of the sharded bitmap includes setting a bit for the new tuple, and where inserting the new tuple into the dataset results in an existing tuple that no longer satisfies the constraint, setting a corresponding bit for the existing tuple. (sharded bitmap includes setting a bit. A set predicate query is solved, which involves selecting a bitmap vector from a bitmap index of a table. The mask determines if the existing tuples satisfy a constraint.)(He: e.g., paragraphs [0031], [0058] and [0066])(SQL command specifies a query for inserting new rows of data records into the table. Bits that are allocated and deallocated are updated bits. SQL commands also provide updating the tuple in the table.)(Lin: e.g., paragraphs [0092], [0093], [0331] and [0359])

Regarding claim 6, He in view of Lin discloses the computer-implemented method of claim 5. He in view of Lin further discloses wherein setting the corresponding bits for the new tuple and the existing tuple is based on performing a join operator (corresponding bits for the new tuples are set – existing tuple)(He: e.g., paragraphs [0037] and [0066])(new tuple – SQL command for inserting new rows)(Lin: e.g., paragraph [0092]) for the new tuple and the dataset to determine a table that includes the new tuple and the existing tuple as not satisfying the constraint. (The mask determines if the existing tuples satisfy a constraint or does not satisfy the constraint.)(He: e.g., paragraph [0066])(new rows)(Lin: e.g., paragraph [0092]).

Regarding claim 13, He discloses the computer-implemented method of claim 12. He further discloses further comprising performing an optimization on the constraint collections of tuples separately from the exception collection of tuples to improve performance of the query. (query optimization)(e.g., paragraphs [0037] and [0066]). 
However, He does not appear to specifically disclose that the optimization is on the constraint collections of tuples separately from the exception collection of tuples.
On the other hand, Lin, which relates to a distributed database system providing data and space management methodology (title), does disclose an optimization on the constraint collections of tuples separately from the exception collection of tuples to improve performance of the query. (The optimizer will, for instance, select the join order of tables ... and will select relevant indexes ... The optimized, therefore, performs an analysis of the query and selects the best execution plan, which in turn results in particular methods being invoked during query execution." - The system could decide which relevant indexes for optimization.)(e.g., paragraph [0095]).
It would have been obvious to combine Lin with He for the same reasons as claim 2, above. In addition, it would have been obvious to incorporate the additional optimization options as disclosed in Lin to He to further enhance the manner in which query optimization occurs.

Regarding claim 15, He discloses the computer-implemented method of claim 12. He further discloses wherein processing the query includes: cloning a query subtree for the constraint collection of tuples and the exception collection of tuples; and (query includes collection of tuples and the exception collection of tuples)(e.g., paragraphs [0031], [0066] and [0068]) 
separately optimizing the query subtree for the constraint collection of tuples based on the constraint and the query subtree for the exception collection of tuples. (query includes collection of tuples and the exception collection of tuples)(e.g., paragraphs [0031], [0066] and [0068])
However, He does not appear to specifically disclose cloning a query subtree and separately optimizing the query subtree.
On the other hand, Lin, which relates to a distributed database system providing data and space management methodology (title), does disclose cloning a query subtree and separately optimizing the query subtree. (SQL statements are passed to the parser 361 which converts the statements into a query tree ... a binary tree data structure which represents the components of the query in a format selected for the convenience of the system. After normalization, the query tree is optimized.)(e.g., paragraph [0093) and [0095]).
It would have been obvious to combine Lin with He for the same reasons as claim 2, above. In addition, it would have been obvious to incorporate the additional optimization options as disclosed in Lin to He to further enhance the manner in which query optimization occurs.

Regarding claim 19, He discloses the computer-implemented method of claim 12. He further discloses further comprising a first query for the constraint collection of tuples and a second query for the exception collection of tuples; (query includes identifies constraint collection and exception collection.)(e.g., paragraphs [0031] and [0068])
He does not disclose executing, for the query, a cost model function including, separating the query into a first query, a second query, and summing a first cost for the first query and a second cost for the second query. 
However, Lin, which relates to a distributed database system providing data and space management methodology (title), does disclose further comprising executing, for the query, a cost model function including separating the query into a first query, a second query, and summing a first cost for the first query and a second cost for the second query. (optimizer performs a cost-based analysis for formulating a query execution plan – cost-based analysis separates the query into an execution plan during query execution. Optimizer performs cost-based analysis that includes join order and will select execution based on summation of the costs.)(e.g., paragraphs [0093] and [0095])
It would have been obvious to combine Lin with He for the same reasons as claim 2, above. In addition, it would have been obvious to incorporate the additional optimization options as disclosed in Lin to He to further enhance the manner in which query optimization occurs.
Claims 21 and 23 have substantially similar limitations as stated in claim 2; therefore, they are rejected under the same subject matter.

Claim(s) 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lin and in further view of Lam (U.S. Publication No. 2016/0085832 A1, hereinafter referred to as “Lam”).
Regarding claim 3, He in view of Lin discloses the computer-implemented method of claim 2. Lin further discloses wherein the query includes a delete operator to delete a tuple from the dataset, and further comprising deleting, based on the delete operator, the tuple from the dataset, (SQL command includes query to delete existing records.)(e.g., paragraphs [0092]-[0093])
He in view of Lin wherein updating the one or more bits of the sharded bitmap (sharded bitmap)(He: e.g., paragraph [0055])(bits are updated allocations/deallocations)(Lin: e.g., paragraphs [0351] and [0359])
However, He and Lin do not disclose updating a first shard of the multiple shards that includes a bit corresponding to the tuple in the dataset to remove the bit and shift subsequent bits in the first shard; and decrementing the starting bit location index for each of one or more shards that are subsequent to the first shard. 
However, Lam, which relates to a system and method of analyzing data using bitmap techniques (title), does disclose updating a first shard of the multiple shards that includes a bit corresponding to the tuple in the dataset to remove the bit and shift subsequent bits in the first shard; and (signature is created for associating all of the domain’s data records. New data records can be deleted from the domain. New signature segment reflects the net set of data records, with the deleting data records subtracted from the previously full set. The segment is a corresponding bitmap segment of the data records.)(para [0084]-[0090] and [0097])
decrementing the starting bit location index for each of one or more shards that are subsequent to the first shard. (starting from the second till the last signature segment up in the list, up shifting ... all the bits in each respective signature segment by an offset...position value of its immediate previous signature segment that has been up-shifted ... then down-shifting, or decrementing, the bits in each of the new segment by the same offset value that was used previously for combining the segment of this sub-domain to the final combined segment.".)(e.g., paragraphs [0084]-[0090] and [0097]-[0104]).
It would have been obvious to combine Lin with He for the reasons set forth in claim 2, above. However, neither reference appears to specifically disclose updating a bit that designates removal. On the other hand, Lam does disclose this feature. It would have been obvious to one skilled in the art to shift the bits in the bitmap, as taught by Lam to the He-Lin combination, as it would allow the system to effectively delete a tuple, as specified by the tenant application.

Regarding claim 4, He in view of Lin computer-implemented method of claim 2. He in view of Lin further discloses wherein the query includes a delete operator to delete multiple tuples from the dataset and further comprising deleting, based on the delete operator, the multiple tuples from the dataset, wherein updating the one or more bits of the sharded bitmap includes: (sharded bitmap)(He: e.g., paragraphs [0031] and [0058])(query includes delete operator SQL commands specify a query to delete records from tables. Allocations and deallocations occur to update the bits.)(Lin: e.g., paragraphs [0092], [0093], [0113], [0331] and [0359]) 
He and Lin do not disclose concurrently updating different shards of the multiple shards that each include a bit corresponding to at least one of the multiple tuples in the dataset to remove the bits and shift subsequent bits in the different shards; maintaining, for each of the different shards, a count of removed bits; and decrementing the starting bit location index for each of one or more shards that are subsequent to a first shard of the different shards based on the count of removed bits for each of the different shards preceding the one or more shards. 
However, Lam, which relates to a system and method of analyzing data using bitmap techniques (title), does disclose concurrently updating different shards of the multiple shards that each include a bit corresponding to at least one of the multiple tuples in the dataset to remove the bits and shift subsequent bits in the different shards; (signature is created for associating all of the domain’s data records. New data records can be deleted from the domain, and the domain maintains its net data records by creating and maintaining the respective versions of its signature segments. Bits are updated using offset and up shifting.)(e.g., paragraphs [0084]-[0090] and [0097]-[0104])
maintaining, for each of the different shards, a count of removed bits; and (The offset of the segments works the same as a count. It determined how far the segments should be shifted up or down.)(e.g., figure 6 and paragraphs [0099]-[0100])
decrementing the starting bit location index for each of one or more shards that are subsequent to a first shard of the different shards based on the count of removed bits for each of the different shards preceding the one or more shards. (The shifting is down concurrently from the second to last segment, up to the first segment. The shifting can be done either up or down.)(e.g., paragraphs [0097]-[0104]).
It would have been obvious to combine Lin with He for the reasons set forth in claim 2, above. However, neither reference appears to specifically disclose shifting the bits in the bitmap. On the other hand, Lam does disclose this feature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the shifting the bits in the bitmap as disclosed in Lam to the He-Lin combination to allow the system to delete a tuple effectively.

Regarding claim 7, He in view of Lin discloses the computer-implemented method of claim 5. He further discloses setting corresponding bits for the new tuple and one or more subsequent tuples in the sharded bitmap to indicate the new tuple and the one or more subsequent tuples as not satisfying the constraint. (predicate query is solved from a bitmap index or table collecting the group identification of tuples in a group. By identifying groups that meet the condition, the system also identifies groups that are the exception to the condition. A starting index will correspond with the bitmap segment.)(e.g., paragraphs [0031], [0059], [0066] and [0068])
Lin further discloses further comprising, for the insert operator: (insert operator – client issue commands to insert new rows of data records into the table.)(e.g., paragraph [0092]) 
However He and Lin do not appear to specifically disclose storing a last value of a sorted subsequence of the dataset before a location where the new tuple is inserted; and
On the other hand, Lam, which relates to a system and method of analyzing data using bitmap techniques (title), does disclose storing a last value of a sorted subsequence of the dataset before a location where the new tuple is inserted; and (control segment is created for associating to all of the domain’s data records. Domain maintains its net data records. New data records can be inserted to ... the domain. The domain maintains its net data records by mean of creating and maintaining the respective versions of its signature segments ...” The domain creates a version of the segment before the tuple is inserted.)(e.g., paragraph [0084]).
It would have been obvious to combine Lin with He for the reasons set forth in claim 2, above. However, neither reference appears to disclose storing a value before inserting a tuple. On the other hand, Lam does disclose this. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate storing a value before inserting a tuple as disclosed in Lam to the He-Lin combination to provide an enhanced manner to add tuples to the database.  

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lin and in further view of Stigsen et al. (U.S. Publication No. 2018/0293267 A1, hereinafter referred to as “Stigsen”).
Regarding claim 8, He in view of Lin discloses the computer-implemented method of claim 2. He further discloses the sharded bitmap (e.g., paragraph [0066]) and setting corresponding bits for the modifiable tuple and the existing tuple. (CONTAIN operation is evaluated and corresponding bits in a mask are set to indicate the present values. Setting the bits includes providing whether condition is met or not met.)(e.g., paragraph [0066])
Lin discloses updating the one or more bits (alloc bit and dealloc bit)(e.g., paragraphs [0331] and [0359])
However, neither reference appears to specifically disclose wherein the query includes a modify operator to modify a value of a modifiable tuple of the dataset, wherein processing the query includes, for the modify operator modifying the value of the modifiable tuple in the dataset, and wherein updating the one or more bits of the sharded bitmap includes, where modifying the value of the modifiable tuple results in an existing tuple that no longer satisfies the constraint, 
On the other hand, Stigsen, which relates to a method and apparatus for database (title), does disclose wherein the query includes a modify operator to modify a value of a modifiable tuple of the dataset, (query includes modification commands that include aggregation, delete or increment)(e.g., paragraphs [0063]-[0064]) 
wherein processing the query includes, for the modify operator modifying the value of the modifiable tuple in the dataset, and (value is modified in the modifiable tuple – aggregation, delete or increment)(e.g., paragraphs [0063]-[0064]) 
where modifying the value of the modifiable tuple results in an existing tuple that no longer satisfies the constraint, (value is modified in the modifiable tuple – aggregation, delete or increment – as data changes values would change outside of constraint.)(e.g., paragraphs [0063]-[0064]).
It would have been obvious to one skilled in the art to allow modification of the tuple, as taught by Stigsen to the system of He in view of Lin, as it would allow to system to modify the database, as specified by the tenant application. Further, through the combination that it is foreseeable that as data is changed it would have been obvious for the data to change and either stay within the constraint or outside of the constraint.

Regarding claim 9, He in view of Lin and in further view of Stigsen discloses the computer-implemented method of claim 8. He further discloses wherein setting the corresponding bits for the modifiable tuple and the existing tuple is based on performing a join operator for the modifiable tuple and the dataset to determine a table that includes the modifiable tuple and the existing tuple as not satisfying the constraint. (CONTAIN BY operation is evaluated on the tables and this evaluation would include any inserted or deleted tuples of the dataset. Deleting a tuple and its corresponding segment will cause the corresponding bits to be altered.)(e.g., paragraphs [0037], [0066] and [0068]).

Regarding claim 10, He in view of Lin and in further view of Stigsen discloses the computer-implemented method of claim 8. He further discloses further comprising, for the modify operator setting a corresponding bit for the modifiable tuple in the sharded bitmap to indicate the modifiable tuple as not satisfying the constraint. (CONTAIN BY operation is evaluated on the tables and this evaluation would include any inserted or deleted tuples of the dataset. Deleting a tuple and its corresponding segment will cause the corresponding bits to be altered.)(e.g., paragraphs [0037], [0066] and [0068]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lam.
Regarding claim 11, He discloses the computer-implemented method of claim 1. He further discloses further comprising periodically condensing the sharded bitmap (bitmap compression methods)(e.g., paragraph [0057])
However, He does not appear to specifically disclose at least in part by shifting undeleted bits of a subsequent shard towards deleted bits of a preceding shard and updating the starting bit location index of the preceding shard.
On the other hand, Lam, which relates to analyzing data using bitmap techniques (title), does disclose at least in part by shifting undeleted bits of a subsequent shard towards deleted bits of a preceding shard and updating the starting bit location index of the preceding shard. (signature is created for associating the domain’s data records. New data records can be deleted from the domain. The up and down shifting of bits alters the indices of the segments. This moves the undeleted segments to the empty segments of the bitmap.)(e.g., paragraphs [0084]-[0090] and [0097]-[0104]).
He discloses bitmap, but does not specifically disclose shifting the segments. On the other hand, Lam does disclose shifting segments. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the segment shifting as disclosed in Lam to He to provide an enhanced manner to perform compression to improve storage efficiency.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Hassan (U.S. Publication No. 2018/0024922 A1, hereinafter referred to as “Hassan”)
Regarding claim 17, He discloses the computer-implemented method of claim 12. He discloses wherein the query includes a join operator, and (join and GROUP BY)(e.g., paragraph [0037]) wherein processing the query includes, for the join operator: (predicate query includes join and GROUP BY operators)(e.g., paragraphs [0031] and [0037])
executing a union operator on the merge joined constraint collection of tuples and the hash joined exception collection of tuples. (UNION, INTERSECT, EXCEPT are executed on the merge joined constraint and exception collections)(e.g., paragraphs [0031], [0037], [0056], and [0068]
However, He does not appear to specifically disclose executing a merge join operator on the constraint collection of tuples; executing a hash join operator on the exception collection of tuples; and
On the other hand, Hassan, which relates to join operations in hybrid main memory systems (title), does disclose executing a merge join operator on the constraint collection of tuples; (merge-join is performed after sorting.)(e.g., paragraphs [0022] and [0025])
executing a hash join operator on the exception collection of tuples; and (hash-join operations in query execution plan.)(e.g., paragraphs [0022] and [0025])
It would have been obvious to one skilled in the art at the time of Applicant’s filing to use the merge-join and hash-join operations, as taught by Hassan to the system of He to enhance the manner in which data processing occurs and to provide for further optimization. E.g., Hassan: e.g., paragraph [0020].

Regarding claim 18. He discloses the computer-implemented method of claim 12. He further discloses the exception collection of tuples and not on the constraint collection of tuples; and (attributes may be qualifying groups and attributes may be exceptions to the conditions.)(e.g., paragraphs [0031], [0037], [0041] and [0056])
However, He does not appears to specifically disclose wherein the query includes a sort operator, and wherein processing the query includes, for the sort operator: and executing a union operator on the sorted exception collection of tuples and the constraint collection of tuples.
On the other hand, Hassan, which relates to join operations in hybrid main memory systems (title), does disclose wherein the query includes a sort operator, and wherein processing the query includes, for the sort operator: and executing a union operator on the sorted exception collection of tuples and the constraint collection of tuples. (sort operator is included and a sort operation is called prior to executing the merge-join)(e.g., paragraphs [0022] and [0025]).
It would have been obvious to one skilled in the art at the time of Applicant’s filing to use the sort operations operations, as taught by Hassan to the system of He to enhance data processing capabilities. E.g., Hassan: e.g., paragraph [0020].

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165